DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because reference character “10” has been used to designate both drum and instrument.
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least PET.
The use of the term STYROFOAM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The amendment filed 11 May 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to paragraph 0049 adding inseparably is new matter.  Nothing in the original disclosure provides that the lid cannot be separated from the peripheral wall portion.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of claim 14 that “the lid is inseparably connected to the peripheral wall portion” fails to comply with the enablement .
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 14 that “the lid is inseparably connected to the peripheral wall portion” fails to comply with the written description requirement.  While the original disclosure provides that the “case 12 further includes a lid 42 that may be separate from, or integrally connected to, the peripheral wall portion 30” there is no support for the lid being inseparably connected to the peripheral wall portion.  Structures being integral does not in any manner indicate that they cannot be detached or separated from one another. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is led to be indefinite as it is unclear if “a peripheral wall portion” is a newly recited structure or refers to the “peripheral wall” of claim 1 from which claim 11 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.  Claim 14 is likewise indefinite.
Claim 11 is led to be indefinite as it is unclear if “a bottom wall portion” is a newly recited structure or refers to the “bottom wall” of claim 1 from which claim 11 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.  Claim 15 is likewise indefinite.
Claim 13 is led to be indefinite as it is unclear if “a top portion” is a newly recited structure or refers to the “top” of claim 10 from which claim 13 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.  Claim 15 is likewise indefinite.
Claim 13 is led to be indefinite because it is unclear how the lid could define a top portion of the main body when the lid is separable from the main body as required by claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) further in view of Bourgoin (US 20070158228).
Claim 1:  Parker discloses a musical instrument (portable musical instrument) such as a guitar or drum and a music instrument case 100 (thermally insulating case) defining a storage space within which at least a majority of a volume of the musical instrument (portable musical instrument) resides with the musical instrument (portable musical instrument) in a stored state, wherein the music instrument case 100 (thermally 
Parker does not disclose the peripheral wall comprising at least an inside layer; an outside layer; and an insulating region between the inside and outside layers, each of the lid and bottom wall being defined by an inside layer, an outside layer, and an insulating region between the inside and the outside layers on each of the lid and bottom wall or the insulating region between the inside and outside layers on each of the peripheral wall, lid, and bottom wall comprising an insulating layer made up of at least one of foam and fiber.
Bourgoin teaches a drum 50 within a case 10, wherein the case 10 has an inner layer 43 (inside layer) and outer layer 32 (outside layer) made of a 1000 denier durable fabric such as an air textured, high tenacity nylon sold under the trade name CORDURA and a middle layer 35 (insulating layer) of flexible and lightweight foam (see P. 0047 and fig. 1, 2, and 5).

Claim 2:  The combination discloses the inner layer 43 (inside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (waterproof material).
Claim 3:  The combination discloses the outer layer 32 (outside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (waterproof material).
Claim 7:  The combination discloses the inner layer 43 (inside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (plastic).
Claim 8:  The combination discloses the musical instrument (portable musical instrument) being a guitar (see P. 0046).
Claim 9:  The combination discloses the musical instrument (portable musical instrument) being a drum (see P. 0046).
Claim 10:  Parker discloses the case 100 having a top, a bottom, a central axis, being collapsible in an axial direction due to its flexibility, and being molded to a desired 
Bourgoin teaches a drum 50 having a cylindrical shape and a case 10 which envelops the perimeter of the drum 50 (see fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the drum cylindrical shaped, as taught by Bourgoin, as this was a well known drum shape and due to the economical benefits of forming drums in cylindrical shapes.
The combination results in the main body bounding a cylindrically-shaped portion of the space.
Claim 11:  The combination discloses the main body having a peripheral wall portion and a bottom wall portion that cooperatively define a cup shape to receive the drum.
Claim 16:  The combination discloses the music instrument case 100 (thermally insulating case) having at least one handle 120 (see fig. 1).
Claim 19:  The combination discloses the outer layer 32 (outside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (woven fabric).
Claim 21:  The combination discloses the drum having some perimeter shape and the peripheral wall and bottom wall cooperatively define a cup shape matched to the perimeter shape of the drum (see P. 0046 which discloses that the case 100 is molded to a desired instrument shape including that of a drum).

Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 11 above, and further in view of Kalal (US 20030106895).
Claim 12:  The combination discloses the claimed invention except for the lid being separable from the main body.
Kalal teaches a collapsible container 10 having a lid 36 which is fully removably attached (separable) to top 16 of shell 12 by zipper 38 (see P. 0026 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the lid 118 fully removably attached (separable) from the main body, as taught by Kalal, in order to permit replacement of the lid upon damage.
Claim 13:  The combination discloses the lid 118 defining a top portion of the main body.
Claim 15:  The combination discloses the peripheral wall portion and top and bottom wall portions cooperatively defining a closed cylindrical shape with the lid 118 in the closed position.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Mogil (US 20140248003)
Claim 4:  The combination discloses the claimed invention except for the inside layer on each of the peripheral wall, lid, and bottom wall having a reflective surface.
Mogil teaches a soft-sided insulated container 20 having an inside sheet 52 having a metallic reflective surface that faces into chamber (see P. 0027).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Belitz (US 20100252464).
Claim 17:  The combination does not disclose at least one of the inside and outside layer on each of the peripheral wall, lid, and bottom wall having a nonwoven fabric construction.
Belitz teaches a gas-cushioned musical instrument storage case system for a drum having an outer shell 5 (outside layer) made of a nylon material or a molded cloth material (has a nonwoven fabric construction) (see P. 0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the outer layer 32 (outside layer) of molded cloth material (has a nonwoven fabric construction), as taught by Belitz, due to its strength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Waitzman (US 20130074676).
Claim 18:  The combination discloses the outer layer 32 (outside layer) being a nylon fabric.
The combination does not disclose at least one of the inside and outside layer on each of the peripheral wall, lid, and bottom wall comprising polyester.
Waitzman discloses a drum rug 10 which can be rolled around a drum, wherein the outer layer 20 is a nylon fabric or polyester (see P. 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the outer layer 32 (outside layer) of polyester, as taught by Waitzman, due to its ruggedness and lightweightness and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Kalal (US 20030106895).
Claim 20:  The combination does not disclose at least one of the inside and outside layer on each of the peripheral wall, lid, and bottom wall comprising a coated fabric layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the outer layer 32 (outside layer) with an exterior aluminum film coating (coated fabric layer), as taught by Kalal, in order to lower radiant thermal losses such that the music instrument case 100 (thermally insulating case) can better maintain temperature of held contents and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The specification objections in paragraph 3 of office action dated 11 January 2021 are withdrawn in light of the amended disclosure filed 11 May 2021.
The 35 U.S.C. § 112 rejections in paragraphs 6-11 of office action dated 11 January 2021 are withdrawn in light of the amended claims filed 11 May 2021.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that 10 is proper in the generic sense and for the single identified example, the Examiner responds that P. 0040 provides that the musical instrument might be a drum or a stringed instrument, such as a guitar, violin, 
In response to applicant’s argument that they have addressed both of the alleged problems in paragraphs 4 and 5, the Examiner replies that no amendment was provided which even attempts to address either issue.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736